DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucky et al,. (U.S. 2004/0186634 A1), hereinafter “Lucky”.

Lucky teaches a method for operating a potable water system in an aircraft 10 comprising the steps of determining by a controller 48 flight data associated with a flight, wherein the flight data includes e.g. arrival time [0026]; determining passenger data, including e.g. number of passengers [0026]; determining an estimated water consumption and water quantity based on the aforementioned data [0008] and transmitting by the controller a at quantity value for the flight to a water fulfillment system (see whole document including 0008, 0026-0027, and 0031) [as in claims 1 and 10-11] .


    PNG
    media_image1.png
    277
    434
    media_image1.png
    Greyscale


In addition, to a controller configured to perform the step explained above, he also teaches various sensors (e.g. 22, 26, 28, 34) configured to collect water data and equipment data [as in claim 13].


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bis et al. (U.S. 10,815,007 B2), hereinafter “Bis”.

    PNG
    media_image2.png
    453
    555
    media_image2.png
    Greyscale

Bis teaches a method and system for operating potable water system comprising various sensors including a level sensor 46 and flow meter 48, as well as a control system 36.  The control system is configured to estimate an amount of water for the upcoming flight using e.g. distance, number of passengers, and historical data (col. 9, lines 9-15) and transmitting via a wireless network to a water fulfillment system 12 (col. 5, lines 65+ and col. 7, lines 37-41).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Agrawal (U.S. 2018/0229856 A1).

Lucky isn’t explicit about transmitting a completed status or an incomplete status about the water quantity in the potable water system.  But such is obvious in view of Agrawal.

Agarwal teaches time stamps [0030, 0033] when certain aircraft operational parameters are met or transmitting alerts [0026, 0046] when the parameters are not met.  The parameters include water quantity requested; water quantity filled [0024].  Wireless transmission is also taught [0022] [as in claims 2-3, 12, and 14-15].

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention for the controller of Lucky to transmit completed or incomplete status concerning the water quantity amount as in Agarwal, since Agarwal teaches minimizing time taken to preform turnaround activities (necessary activities between arrival and departure).  The transmitted time stamps and alerts ensure the turnaround activities check list is complete before taken off.

As for claims 4-6 and 16-18, Lucky teaches monitoring water consumption during the flight, analyzing the rate of consumption along with remaining flight duration to determine if enough water remains to fulfill expected need.  If not, he teaches conserving water by adjusting flow rate.  If it is determined that an excess amount of water exist, he teaches evacuation thereof [0011, 0027].  

Claims 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Agrawal, as applied to claims 2 and 14 and in further view of Hsueh (U.S. 2006/0169645).  

    PNG
    media_image3.png
    394
    485
    media_image3.png
    Greyscale

 Hsueh teaches a method and system for monitoring water quality in a potable water system including a sensor 106 and a control unit 138.  Hsueh teaches monitoring water quality (e.g. by an ORP sensor indicative of water quality).  When the control unit 138 senses water quality (by sensor 106) has fallen, remedial action is taken by adjusting valve 118 to increase flow to the bypass water-treatment module 30.  Travelling through the module, disinfectant is essentially mixed with the water flowing therethrough to increase residual disinfectant (e.g. chlorine) and the water quality thereof (0027-0030) [as in claims 7, 9, and 19].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the disinfection system of Hsueh in the invention of the modified Lucky, to ensure that the water is potable and to prevent the formation of biofilm (abstract).

As for claims 8 and 20, the modified Lucky teaches sending alerts when parameters are out of range (see 0026 of Agrawal).  It would have been obvious to send an alert when the water quality has fallen in the modified Lucky to notify that the water should not be ingested or to notify that the disinfection system has failed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778